DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “OPTOELECTRONIC DEVICE WITH TRANSPARENT INSULATED CURRENT BLOCKING REGION AND UNIFORM CURRENT SPREADING”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, (3+9), (3+10), 3, 11, 12, 13, 14, 15, 16, (3+4), 7, (3+8), (3+10), (3+17), 18 and (3+19), respectively, of U.S. Patent No. 10,910,520 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because all pertinent limitations in current claim 1 are disclose by claim 3 of U.S. Patent No. 10,910,520 B2.  It is noted some of the current claims are disclosed by a combination of claims in U.S. Patent No. 10,910,520 B2, e.g., current claim 3 is disclosed by a combination of claims 3 and 9 of U.S. Patent No. 10,910,520 B2.  Accordingly, all pertinent limitations in the current set of claims are disclosed by the corresponding claims of U.S. Patent No. 10,910,520 B2, and one of ordinary skill in the art would have deemed the current invention to be an obvious variant of the invention in the corresponding claims of U.S. Patent No. 10,910,520 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,910,520 B2 in view of Orita et al. (US 2001/0019567 A1; hereinafter, “Orita”).  Claim 3 of U.S. Patent No. 10,910,520 B2 discloses all pertinent limitations in current claim 1 but does not disclose the current blocking region comprises a distributed Bragg reflector.  However, Orita is cited to show (in Fig. 9 and [0077]) it was very well known in the art to incorporate a distributed Bragg reflector (DBR) 37b in a current blocking layer 37, wherein the DBR provides excellent wavelength selectivity (e.g., see Orita, [0004]).  Therefore, it would have been obvious to incorporate a DBR with the current blocking layer in claim 3 of U.S. Patent No. 10,910,520 B2, because the incorporation would provide excellent wavelength selectivity.

Claims 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 10,910,520 B2 in view of Yeh et al. (US 10,475,962 B2; hereinafter, “Yeh”).  Claim 3 of U.S. Patent No. 10,910,520 B2 discloses all pertinent limitations in current claim 1 but does not disclose the limitations in current claim 16.  However, Yeh’s claim 14 discloses all pertinent limitations in current claim 16, and because Yeh’s device is quite similar to the device in claim 3 of U.S. Patent No. 10,910,520 B2, Yeh’s structure is claim 14 would be well suited for the device in claim 3 of U.S. Patent No. 10,910,520 B2; accordingly, given Yeh, one of ordinary skill in the art would have deemed the invention in current claim 16 to be an obvious variant of the invention in claim 3 of U.S. Patent No. 10,910,520 B2.

Claims 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 10,910,520 B2 in view of Yeh.  Claim 19 of U.S. Patent No. 10,910,520 B2 discloses all pertinent limitations in current claim 19 but does not disclose the limitations in current claim 20.  However, Yeh’s claim 13 discloses all pertinent limitations in current claim 20, and because Yeh’s device is quite similar to the device in claim 19 of U.S. Patent No. 10,910,520 B2, Yeh’s structure is claim 13 would be well suited for the device in claim 19 of U.S. Patent No. 10,910,520 B2; accordingly, given Yeh, one of ordinary skill in the art would have deemed the invention in current claim 20 to be an obvious variant of the invention in claim 19 of U.S. Patent No. 10,910,520 B2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose optoelectronic devices with current blocking layers, openings, etc. having some similarities to those of the current invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892